                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 RYAN C. EDNER,                                     Case No. 20‐CV‐2402 (NEB/LIB)

                      Plaintiff,

 v.                                              ORDER ACCEPTING REPORT AND
                                                     RECOMMENDATION
 OTTERTAIL COUNTY, MINNESOTA;
 THE CITY OF FERGUS FALLS,
 MINNESOTA;     FERGUS      FALLS
 DETENTION CENTER; OTTERTAIL
 COUNTY SHERIFF’S DEPARTMENT;
 DEPUTY MIKE WINGER; SHERIFF
 SCOTT WAGNER; and SHERIFF BARRY
 FITZGIBBONS,

                      Defendants.



       Ryan Edner filed a pro se complaint alleging 42 U.S.C. Section 1983 civil rights

claims against Ottertail County, its Sheriff’s Department, the City of Fergus Falls, the

Fergus Falls Detention Center, and several individual defendants who work for Ottertail

County. Because Edner sought to proceed in forma pauperis (“IFP”), United States

Magistrate Judge Leo I. Brisbois screened the complaint under 28 U.S.C.

Section 1915(e)(2)(B) to determine whether it states a claim on which relief can be granted.

In a Report and Recommendation, Judge Brisbois recommends that the Court dismiss

Edner’s federal and state law claims without prejudice and deny his IFP application. (ECF

No. 3 (“R&R”) at 6.) Plaintiff objected to the R&R. (ECF No. 6 (“Obj.”).) The Court now
reviews de novo those portions of the R&R to which Plaintiff objects. 28 U.S.C.

§ 636(b)(1)(C); Fed. R. Civ. P. 72(b)(3). For the following reasons, the Court accepts the

R&R, overrules Edner’s objection, dismisses the Complaint without prejudice, and denies

Edner’s IFP motion as moot.

                                     BACKGROUND

       The R&R explains the relevant factual and procedural history of the case. (R&R

at 2–3.) In August 2020, Ottertail County Deputy Winger conducted a traffic stop of the

vehicle Edner was driving in Fergus Falls. (ECF No. 1 (“Compl.”) at 2.) Edner brings this

Section 1983 action alleging that the defendants violated his constitutional rights arising

from the traffic stop, search of the vehicle, denial of his right to speak with an attorney,

denial of medical care and medications, and solitary confinement. (Id. at 1–2.) Edner also

alleges claims based on negligence, “[d]uress and injury/harm,” and “assist[ance] in and

collaborat[ion] with the Redwood County Sheriff’s Department and the Redwood

County District Court in the continuation of a malicious prosecution.” (Id. at 2.)

                                        ANALYSIS

       When a litigant seeks IFP status, the Court must review the action and dismiss it

if the complaint “fails to state a claim on which relief may be granted.” 28 U.S.C.

§ 1915(e)(2)(B)(ii). During this review, the Court accepts as true all the factual allegations

in the complaint and draws all reasonable inferences in the plaintiffʹs favor. Aten v.




                                              2
Scottsdale Ins. Co., 511 F.3d 818, 820 (8th Cir. 2008). The Court must construe pro se

complaints, like this one, liberally. Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004).

       Judge Brisbois found that the Complaint does not state a viable claim for relief

against the defendants. (R&R at 3–5.) Edner objects to the R&R, arguing in a general

manner that the negligence and misconduct of each defendant was “clearly established

and constitutes a viable claim.” (Obj. at 1–2.) The Court disagrees.

       Detention Center and Sheriff’s Department. Edner cannot sue the Fergus Falls

Detention Center and Ottertail County Sheriff’s Department because jails and sheriff’s

departments are not suable entities. Owens v. Scott Cnty. Jail, 328 F.3d 1026, 1027 (8th Cir.

2003) (citation omitted); De La Garza v. Kandiyohi Cnty. Jail, Corr. Inst., 18 F. Appʹx 436, 437

(8th Cir. 2001) (citations omitted).

       Section 1983 claims. Local governing bodies like Fergus Falls and Ottertail County

can be sued directly under Section 1983, but they cannot be held liable under Section 1983

based on “a respondeat superior theory, that is, solely because it employs a tortfeasor.”

Robbins v. City of Des Moines, 984 F.3d 673, 681 (8th Cir. 2021) (citation omitted). They may

only be liable for a constitutional violation resulting from (1) an official policy; (2) an

unofficial custom, or (3) a failure to train or supervise. Id. at 681–82 (citation omitted).

While the complaint need not specifically allege an unconstitutional policy or custom, it

“must allege facts which would support the existence of an unconstitutional policy or

custom.” Doe ex rel. Doe v. Sch. Dist. of City of Norfolk, 340 F.3d 605, 614 (8th Cir. 2003)



                                               3
(citation omitted). “Generally, an isolated incident of alleged police misconduct . . .

cannot, as a matter of law, establish a municipal policy or custom creating liability under

[Section] 1983.” Ulrich v. Pope Cnty., 715 F.3d 1054, 1061 (8th Cir. 2013) (citation omitted).

       The Complaint raises constitutional claims based on the Fourth, Eighth, and

Fourteenth Amendments. But most of these claims do not allege any facts from which the

Court could reasonably infer that employees of Ottertail County or Fergus Falls acted

within the scope of an official policy, unofficial custom, or a failure to train or supervise.

See, e.g., Spencer v. Brott, No. 17‐CV‐5035 (DSD/TNL), 2019 WL 6884775, at *8 (D. Minn.

Nov. 21, 2019) (recommending dismissal of deliberate indifference to medical needs claim

where plaintiff had not identified or alleged a county policy or custom causing the alleged

deprivation), R&R adopted, 2019 WL 6874657 (D. Minn. Dec. 17, 2019); Anderson v. St.

Lukeʹs Hosp., No. 19‐CV‐106 (MJD/LIB), 2019 WL 7882118, at *14–16 (D. Minn.

Nov. 19, 2019) (recommending dismissal of Monell claims because plaintiff failed to plead

“specific facts sufficient to support a plausible claim” that the alleged constitutional

violations resulted from an official municipal policy, an unofficial custom, or a failure to

train or supervise), R&R adopted, 2020 WL 256176 (D. Minn. Jan. 17, 2020).

       The only pattern of misconduct the Court can discern is an allegation about

Ottertail County Deputy Winger. The Complaint asserts that Winger’s failure to write or

file a police incident report relating to the traffic stop “demonstrates . . . the pattern of

behavior committed by [county] employees and staff.” (Compl. at 3–4.) It also alleges that



                                              4
Winger’s interrogation of Edner and investigation during the traffic stop showed a

“continued pattern of misconduct and abusive behavior.” (Id. at 8.) These acts do not

sufficiently allege a pattern, and the Complaint is void of any other facts supporting the

existence of a pattern of misconduct. See Ulrich, 715 F.3d at 1061 (affirming finding that

complaint alleged no facts that would demonstrate the existence of a county policy or

custom that caused the alleged constitutional deprivation). Because the Complaint lacks

factual allegations supporting the existence of a policy, custom, or failure to train or

supervise, the Section 1983 claims against Ottertail County and Fergus Falls are

dismissed.

       Individual defendants – official capacity claims. The Complaint alleges that all of the

individual defendants work for Ottertail County. (Compl. at 16.) Because the Complaint

does not specifically name these defendants in their individual capacities, the Court

assumes that the claims against them are official‐capacity claims. Zajrael v. Harmon, 677

F.3d 353, 355 (8th Cir. 2012) (citations omitted). “A suit against a government official in

his or her official capacity is another way of pleading an action against an entity of which

an officer is an agent.” Baker v. Chisom, 501 F.3d 920, 925 (8th Cir. 2007) (internal quotation

and citation omitted). Thus, the claims against the individual defendants are dismissed

because they are claims against Ottertail County.

       State law claims. Finally, as to Edner’s state law claims, the Complaint does not

allege facts supporting diversity jurisdiction. Having dismissed the federal claims, the



                                              5
Court declines to exercise supplemental jurisdiction to hear the remaining state law

claims, and dismisses them without prejudice. 28 U.S.C. § 1367(c)(3); Hervey v. Cnty. of

Koochiching, 527 F.3d 711, 726–27 (8th Cir. 2008) (holding that when a court has correctly

dismissed federal claims, it should also dismiss pendent state claims without prejudice).

                                    CONCLUSION

        Based on the foregoing and on all the files, records, and proceedings, IT IS

HEREBY ORDERED THAT:

   1.      Plaintiff’s objection (ECF No. 6) is OVERRULED;

   2.      The Report and Recommendation (ECF No. 3) is ACCEPTED;

   3.      Plaintiff’s Complaint (ECF No. 1) is DISMISSED WITHOUT PREJUDICE; and

   4.      Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is DENIED AS

           MOOT.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: June 18, 2021                            BY THE COURT:

                                                s/Nancy E. Brasel
                                                Nancy E. Brasel
                                                United States District Judge




                                            6
